Order reversed, with ten dollars costs and disbursements, and motion for bill of particulars granted as follows: Where the demand requires statement “in detail of each representation made,” defendant will be required only to state the substance of the representations. The second paragraph of the demand will not be allowed. Where the demand requires statement of “ precisely each term ” of undertaking, promise or agreement, only the substance will be required. Where the demand calls for “ the precise terms in which the representations were made,” only the substance will be required. Where the demand calls for “ each act of commission or omission ” claimed to constitute negligence, and “ each duty,” only the substance of the claim of negligence will be allowed. No opinion. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, MeAvoy and Proskauer, JJ.